NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with Fed. R. App. P. 32.1




                       United States Court of Appeals
                                      For the Seventh Circuit
                                      Chicago, Illinois 60604
                                      Submitted August 8, 2018*
                                       Decided August 9, 2018



                                                 Before

                                WILLIAM J. BAUER, Circuit Judge

                                FRANK H. EASTERBROOK, Circuit Judge

                                MICHAEL B. BRENNAN, Circuit Judge



No. 18-1444                                                        Appeal from the United
                                                                   States District Court for the
ROBERT CRUM,                                                       Northern District of Illinois,
     Plaintiff-Appellant,
                                                                   Eastern Division.
                 v.
                                                                   No. 16 C 8951
ADVOCATE NORTH SIDE HEALTH NETWORK,                                Manish S. Shah, Judge.
     Defendant-Appellee.


                                                  Order

    Advocate North Side Health Network fired Robert Crum in June 2016, when he was
62. Crum contends that this violates the Age Discrimination in Employment Act. 29
U.S.C. §§ 621–34. He also alleges that he suffered from a work environment hostile to
older people and that the employer retaliated against him for presenting claims of dis-
crimination.



   *   The court granted the parties’ requests to waive oral argument.
No. 18-1444                                                                           Page 2


   The district court awarded summary judgment to Advocate. 2018 U.S. Dist. LEXIS
30141 (N.D. Ill. Feb. 26, 2018). We affirm, substantially for the reasons the district judge
gave.

    Crum’s lead argument on appeal is that a continuing-violation doctrine required the
district court to consider disciplinary actions, and denials of requests for transfers or
promotions, that occurred more than 300 days before his charge of discrimination. But
National Railroad Passenger Corp. v. Morgan, 536 U.S. 101 (2002), holds that there is no
general continuing-violation doctrine in the federal law of employment discrimination.
Each discrete act carries its own period of limitations. Id. at 110–15. Hostile-environment
claims are considered cumulatively (so the court considers the whole course of conduct,
not just conduct within 300 days of the charge), id. at 115–21, and the district judge
complied with that rule. He held that the hostile-environment claim fails, not because
made too late, but because the evidence of record would not permit an inference that
the workplace environment had anything to do with Crum’s age.

   Crum’s other arguments are well covered by the district court’s opinion.

                                                                                   AFFIRMED